Title: To George Washington from Major John Clark, Jr., 28 December 1777
From: Clark, John Jr.
To: Washington, George



Sir
Mr Lewis’s [Newtown, Pa.] 28th Decr 1777–8 o Clock A.M.

Early this morning, a Spy came to me from Philadelphia, which place he left late last Evening, at that time, Sr Wm Howe had just arrived, & the Van of his Army had got over Schuylkill, a great many Troops were marching from this side the ferry towards the City, so that e’er this, I immagine they’ve all returned from Derby, ’twas the common talk in the City, that the Army was returning—I shall instantly dispatch a person to Derby, & as soon as he returns, will give you further information, if they remain—if you dont hear from me this Evening, you may rely they have returned—I expect another Spy from the City, so soon as he arrives, if the Enemy are all got in to quarters, I will write you—& then, with your permission will embark for York—During my absence Yesterday my Boy ran away, I suspect he is lurking about Camp in hopes of getting over Schuylkill, & making his escape to Germantown—& from thence to Philada, where his Father lives; I must beg the favor to have the inclosed Advertisement put at the bottom of General Orders & perhaps I may get him taken. I am your Excellency’s Very Obedt

Jno: Clark Junr


P.S. The impossibility of putting an advertisemt in the papers at present I hope will plead my excuse.

